724 S.E.2d 530 (2012)
STATE of North Carolina
v.
Robert Allen SARTORI.
No. 356P99-2.
Supreme Court of North Carolina.
April 12, 2012.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Robert Allen Sartori, for Sartori, Robert Allen.
Ronald L. Moore, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of January 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."